Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 01/06/2022, and 12/09/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 05/20/2021 have been considered.
Abstract
The abstract of the disclosure is objected to because.  The phrase, “The device die includes a first semiconductor die and a second semiconductor die” is unclear with regard to how a single die may ‘include’ one or more ‘dies’.  Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a1) as being anticipated by
Yu et al. (“US 10,032,722 B2, hereinafter, Yu et al. “).
Yu et al. teaches A package structure, comprising: 
a first semiconductor die (130); 

    PNG
    media_image1.png
    320
    657
    media_image1.png
    Greyscale

a second semiconductor die (110 or 120 or 110 and 120 in combination), the first semiconductor die being stacked over and electrically connected to the second semiconductor die; 
an insulating encapsulant (160) laterally encapsulating the first semiconductor die and the second semiconductor die, the insulating encapsulant comprising a first encapsulation portion and a second encapsulation portion continuous with the first encapsulation portion, the first encapsulation portion being disposed on the second semiconductor die and laterally encapsulating the first semiconductor die, and the second encapsulation portion laterally encapsulating the first encapsulation portion and the second semiconductor die; and 
a first redistribution circuit structure (170) disposed on the first semiconductor die (130), the second semiconductor die, and a first surface of the insulating encapsulant, wherein the first redistribution circuit structure is electrically connected to the first semiconductor die (130) (please see Fig. 2 with interpretation labels shown above).
Regarding claim 5, the limitation, “wherein the first encapsulation portion of the insulating encapsulant is in contact with sidewalls of the first semiconductor die, and the second encapsulation portion of the insulating encapsulant is in contact with sidewalls of the second semiconductor die” is met by Yu’s Fig. 2 as shown above.
Regarding claim 7, the limitation, “wherein the first encapsulation portion and the second encapsulation portion are a same material” is also met by Yu’s Fig. 2 (notes: the first and second portions of the encapsulation are part of the encapsulation (160)).

Claims 2-4, 6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Yu ’722 teaches, e.g., in col. 3, lines 18+, bonding the first die (130) and second die (e.g., 110 and 120 in combination) with a die attach film (162), but fails to teach wherein the first semiconductor die comprises a first bonding structure, the second semiconductor die comprises a second bonding structure, and the first bonding structure is bonded to the second bonding structure set forth in claim 2.
Yu et al. further fails to teach and/or suggest: 
(i) wherein the insulating encapsulant further comprises a third encapsulation portion disposed on the first semiconductor die, the third encapsulation portion is continuous with and laterally encapsulated by the first encapsulation portion set forth in claim 6; 
(ii) comprising a dielectric layer covering the first semiconductor die and the second semiconductor die, wherein the first semiconductor die and the second semiconductor die are spaced apart from the insulating encapsulant by the dielectric layer set forth in claim 8; and 
(iii) comprising: conductive through vias disposed aside the second semiconductor die, wherein the conductive through vias penetrate through the second encapsulation portion of the insulating encapsulant; and a second redistribution circuit structure, wherein the second semiconductor die is interposed between the first semiconductor die and the second redistribution circuit structure, wherein the second redistribution circuit structure is electrically connected to the first redistribution circuit structure through the conductive through vias set forth in claim 9.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance Yu et al. fails to teach and/or suggest: 
(i)  the limitations set forth in claim 11 (e.g., “… a first bonding structure… a second bonding structure, … the second bonding structure being bonded with a portion of the first bonding structure,”
 (ii) the limitations set forth in claim 16 (e.g.,” …, such that the bottom tier semiconductor die and the top tier semiconductor die are spaced apart from the insulating encapsulant by the dielectric layer.”. Notes: the first semiconductor die can be considered as a top tier, and second semiconductor die can be considered as a bottom tier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816